t c memo united_states tax_court patients mutual assistance collective corporation d b a harborside health center petitioner v commissioner of internal revenue respondent docket nos filed date henry g wykowski and christopher a wood for petitioner nicholas j singer and julie ann fields for respondent memorandum findings_of_fact and opinion holmes judge in patients mutual assistance collective corp v commissioner patients mutual i t c ___ date we concluded we consolidated docket numbers and for trial briefing and opinion this opinion addresses only harborside’s liability for penalties that sec_280e2 required the disallowance of deductions for harborside health center’s harborside ordinary and necessary business_expenses and that sec_263a precluded harborside’s capitalizing those expenses patients mutual i left undecided the more contentious question of whether harborside is liable for accuracy-related_penalties under sec_6662 opinion we begin with the law sec_6662 and b and imposes a penalty on the portion of an underpayment attributable to any substantial_understatement_of_income_tax or negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and disregard includes any careless reckless or intentional disregard sec_6662 an understatement of a corporation’s income_tax is substantial if it exceeds the lesser_of dollar_figure million or percent of the tax required to be shown on the return for the taxable_year or if greater dollar_figure sec_6662 harborside can avoid these penalties by showing that it acted with reasonable_cause and in good_faith sec_6664 sec_1_6664-4 income_tax unless we say otherwise all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure regs to decide whether a taxpayer acted with reasonable_cause and in good_faith we look at all relevant facts and circumstances such as the taxpayer’s effort to assess the taxpayer’s proper tax_liability and his experience knowledge and education sec_1_6664-4 income_tax regs findings_of_fact and that brings us to the contention here what do the facts show the key facts for the remaining penalty issue are that harborside is a c_corporation for federal tax purposes and has a tax_year ending july it filed forms u s_corporation income_tax return for to and later amended its and returns these returns led to three notices of deficiency--one for and one for and and one for and although the commissioner asserted the accuracy-related_penalties for both negligence and substantial_understatement in the notices of deficiency by the time he filed his pretrial memorandum he was relying only on harborside’s substantial understatements and we agree with him that he has met his burden of production for the penalties because in patients mutual i we found an understatement which does not exceed dollar_figure million for any year that was well over of the tax required to be shown and over dollar_figure for each of the six years at issue harborside argues however that it showed that its return positions were reasonable and taken in good_faith it specifically argues that they were reasonable because from until the only relevant case was 128_tc_173 where we did hold that medical-marijuana dispensaries were trafficking under sec_280e but allowed a dispensary to deduct its non-drug- trafficking-related expenses champ was the first of our marijuana-dispensary cases and the commissioner conceded any penalty champ t c pincite in champ however we did not analyze the main argument that harborside relied on in patients mutual i--that the phrase consists of in sec_280e must mean something like consists entirely of and there the caselaw sat until when we issued olive 139_tc_19 aff’d 792_f3d_1146 9th cir disallowed deductions only after highlighting major factual differences with champ allowed estimated cogs adjustments under the cohan_rule see 39_f2d_540 2d cir and was on appeal until in olive we did discuss the meaning of the phrase consists of in sec_280e but treated it rather summarily presumably because the taxpayer’s only revenue was from marijuana sales olive t c pincite in these cases harborside elaborated on the argument very considerably--and almost persuasively--in what we find was a reasonable hope for a more elaborate judicial analysis of that position for a business with some albeit comparatively tiny revenue from nonmarijuana sales in any event olive did not become final and unappealable until years after harborside filed the last of the returns at issue in these cases and harborside also points out that apart from champ and olive there was very limited guidance available to marijuana dispensaries harborside correctly points out that the irs has never promulgated regulations for sec_280e and didn’t issue any guidance on marijuana businesses’ capitalization of inventory costs until see chief_counsel_advice date this leads us to the conclusion that harborside’s reporting position was reasonable not only had its main argument for the inapplicability of sec_280e to its business not yet been the subject of a final unappealable decision but as discussed at length in patients mutual i the meaning of consists of as used in sec_280e is subject_to more than one reasonable interpretation see patients mutual i t c at ___ slip op pincite even by 2012--the last of the tax years at issue here--the only addition to this caselaw was our own opinion in olive and it too was still years away from a final appellate decision as to harborside’s good_faith we released olive shortly after harborside’ sec_2012 tax_year ended and harborside began allocating a percentage of its operating_expenses to a non-deductible category starting that year and did not even wait for olive to be affirmed on appeal and although harborside wasn’t primarily a caregiver like the taxpayer in champ its non-drug-trafficking activities were less negligible than those in olive putting it factually somewhere between those cases it is true that we did sustain a portion of the accuracy-related_penalty in olive but that was because the taxpayer had not kept good books_and_records t c pincite we carefully observed that t he application of sec_280e to the expenses of a medical marijuana dispensary had not yet been decided when petitioner filed his federal_income_tax returns for and the accuracy- related penalty does not apply therefore to the portion of each underpayment that would not have resulted had petitioner been allowed to deduct his substantiated expenses id keeping good books_and_records was one of harborside’s strengths and the commissioner agreed in pretrial stipulations in each of these cases that harborside had substantiated all its claimed deductions and cogs for all the tax years at issue and that all of them were paid_or_incurred in a trade_or_business we also believe the testimony of steve deangelo--harborside’s cofounder and boss--that he actively sought to comply with california law and our caselaw after trying the case and looking at the records and testimony that harborside presented we find no bad faith in its taking the reporting positions that it did we’ve previously declined to impose accuracy-related_penalties when there was no clear authority to guide taxpayers see petersen v commissioner 148_tc_463 123_tc_144 see also 756_f2d_1430 9th cir aff’g in part vacating in part 80_tc_34 we will do so again here we therefore find that harborside acted with reasonable_cause and in good_faith when taking its tax positions for the years at issue harborside isn’t liable for penalties decisions will be entered under rule
